 1 Jahan C. Sagafi (Cal. Bar No. 224887)              Jamie D. Wells (SBN 290827)
     Rachel Dempsey (Cal. Bar No. 310424)             McGuireWoods LLP
 2 OUTTEN & GOLDEN LLP                                Two Embarcadero Center, Suite 1300
     One California Street, 12th Floor                San Francisco, CA 94111-3821
 3 San Francisco, CA 94111                            Telephone: (415) 844-9944
 4 Telephone: (415) 638-8800                          Facsimile: (415) 844-9922
   Facsimile: (415) 638-8810
 5 jsagafi@outtengolden.com                           K. Issac deVyver (pro hac vice)
   rdempsey@outtengolden.com                          Karla Johnson (pro hac vice)
 6                                                    McGuireWoods LLP
     Ossai Miazad (pro hac vice)                      Tower Two-Sixty
 7 Michael N. Litrownik (pro hac vice)                260 Forbes Avenue, Suite 1800
 8 685 Third Avenue, 25th Floor                       Pittsburgh, PA 15222
   New York, NY 10017                                 Telephone: (412) 667-6000
 9 Telephone: (212) 245-1000                          Facsimile: (412) 667-6050
   Facsimile: (646) 509-2060
10 om@outtengolden.com
   mlitrownik@outtengolden.com
11
12 Attorneys for Plaintiff and the Proposed Classes    Attorneys for Wells Fargo Bank, N.A.

13
                                    UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA

15
16 EDUARDO PEÑA, individually and on behalf           CASE NO: 3:19-cv-04065-MMC-TSH
     of all others similarly situated,
17                                                    JOINT STIPULATION AND [PROPOSED]
                     Plaintiff,                       ORDER TO STAY CASE PENDING
18                                                    DOCUMENTATION OF RESOLUTION

19 vs.
20 WELLS FARGO BANK, N.A.,
21                   Defendant.
22
23
24
25
26
27
28
         JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                           RESOLUTION
 1          Pursuant to Northern District of California Civil Local Rules 7-11 and 7-12 and the

 2 Court’s Standing Order, Plaintiff Eduardo Peña (“Plaintiff”) and Defendant Wells Fargo Bank,
 3 N.A. (“Wells Fargo”), by and through their respective attorneys, hereby stipulate as follows:
 4                                             RECITALS

 5          WHEREAS, Plaintiff brought this class action lawsuit alleging Wells Fargo engaged in

 6 lending discrimination in violation of 42 U.S.C. § 1981 (“Section 1981”) and violations of the
 7 Equal Credit Opportunity Act, 15 U.S.C. § 1691, et seq. (“ECOA”) and the Fair Credit Reporting
 8 Act, 15 U.S.C. § 1681, et seq. (“FCRA”) relating to direct auto lending;
 9          WHEREAS, on January 30, 2020 the Court entered an order approving the Parties’ Joint

10 Stipulation to Continue the Initial Case Management Conference to March 27, 2020 with Joint
11 Case Management Statements to be filed no later than March 20, 2020 (ECF No. 79);
12          WHEREAS, the Court has not yet set a briefing schedule, a trial date, or any associated

13 final pretrial deadlines;
14          WHEREAS, on January 29, 2020, the Parties participated in a productive mediation;

15          WHEREAS, on February 7, 2020 the Court entered an Order approving the Parties’ Joint

16 Stipulation to Stay the Case Pending Further Discussions of Resolution, staying the case up to and
17 including March 8, 2020 (ECF No. 82);
18          WHEREAS, under the Court’s February 7, 2020 Order, all pending deadlines and

19 scheduled hearings are held in abeyance;
20          WHEREAS, on March 4, 2020, the Parties reached a resolution in principle and signed a

21 Settlement Term Sheet;
22          WHEREAS, on March 6, 2020, the Parties requested that the Court stay the case up to and

23 including May 5, 2020, to document the final resolution of this matter and for Plaintiff to file his
24 Motion for Preliminary Approval;
25          WHEREAS, on March 9, 2020, the Court approved the Parties’ request and stayed the case

26 through May 5, 2020 (ECF No. 82);
27
28
        JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                          RESOLUTION
 1          WHEREAS, on May 1, 2020, the Parties requested that the Court extend the stay in this

 2 case up to and including May 26, 2020, to document the final resolution of this matter and for
 3 Plaintiff to file his Motion for Preliminary Approval;
 4          WHEREAS, on May 5, 2020, the Court approved the Parties’ request and stayed the case

 5 through May 26, 2020 (ECF No. 86);
 6          WHEREAS, the Parties have been working diligently to negotiate the settlement

 7 agreement in this case, including resolution of several complex issues, but now believe they need
 8 an additional three weeks, to June 16, 2020, to document the final resolution of this matter and for
 9 Plaintiff to file his Motion for Preliminary Approval;
10          WHEREAS, the Parties assert that there is good cause for the Court to further stay the case

11 because a stay will allow the Parties to commit their time and resources fully toward finalizing and
12 memorializing the resolution of this case and will allow Plaintiff time to prepare a Motion for
13 Preliminary Approval;
14          WHEREAS, the Court entering a stay will not prejudice any party, as all Parties are

15 stipulating to the proposed stay;
16          WHEREAS, the Court entering a stay will not unduly delay the case or require the Court to

17 continue the trial, or any associated final pretrial deadlines, as those deadlines have not been
18 entered by the Court;
19          NOW THEREFORE, undersigned counsel for the Parties, having met and conferred and

20 good cause appearing, hereby stipulate and agree to stay the case up to and including June 16,
21 2020 for purposes of negotiating and documenting final resolution of this matter, and the Parties
22 further agree that Plaintiff will file his Motion for Preliminary Approval by June 16, 2020.
23          IT IS HEREBY STIPULATED.
24
25
     DATED: May 21, 2020                          Respectfully submitted,
26
                                             By: /s/ K. Issac deVyver
27                                               MCGUIREWOODS LLP
28
        JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                          RESOLUTION
1                                      Jamie D. Wells SBN #290827
                                       Two Embarcadero Center
2                                      Suite1300
                                       San Francisco, CA 94111-3821
3                                      Telephone: (415) 844-9944
4                                      Facsimile: (415)844-9922

5                                      K. Issac deVyver
                                       Karla Johnson
6                                      260 Forbes Avenue, Suite 1800
                                       Pittsburgh, PA 15222
7
                                       Telephone: (412) 667-6000
8                                      Facsimile: (412) 667-6050
                                       Attorneys for Defendant Wells Fargo Bank, N.A.
9
10
                                   By: /s/ Ossai Miazad
11                                     OUTTEN & GOLDEN LLP
12                                     Ossai Miazad*
                                       Michael N. Litrownik*
13                                     685 Third Avenue, 25th Floor
                                       New York, NY 10017
14                                     Telephone: (212) 245-1000
                                       Facsimile: (646) 509-2060
15                                     om@outtengolden.com
16                                     mlitrownik@outtengolden.com

17                                     Jahan C. Sagafi (Cal. Bar No. 224887)
                                       Rachel Dempsey (Cal. Bar No. 310424)
18                                     One California Street, 12th Floor
19                                     San Francisco, CA 94111
                                       Telephone: (415) 638-8800
20                                     Facsimile: (415) 638-8810
                                       jsagafi@outtengolden.com
21                                     rdempsey@outtengolden.com
22                                     JUSTICE CATALYST LAW
23                                     Benjamin D. Elga*
                                       81 Prospect Street, 7th Floor
24                                     Brooklyn, NY 11201
                                       Telephone: (518) 732-6703
25                                     belga@justicecatalyst.org
26
                                       Brian James Shearer*
27                                     Craig L. Briskin*
                                       718 7th Street NW
28                                     Washington, DC 20001

     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                       RESOLUTION
1                                      Telephone: (518) 732-6703
                                       brianshearer@justicecatalyst.org
2                                      cbriskin@justicecatalyst.org
3                                      *admitted pro hac vice
4
                                       Attorneys for Plaintiffs and the proposed Class
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                       RESOLUTION
1                                           ATTESTATION

2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and

3 password are being used in the electronic filing of this document, and further attest that I have
4 obtained the concurrence in the filing of the document from the other signatory.
5
6                                                          /s/ Ossai Miazad
                                                              Ossai Miazad
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                         RESOLUTION
 1                           [PROPOSED] ORDER TO STAY CASE
                         PENDING DOCUMENTATION OF RESOLUTION
 2
            Having considered the parties’ Joint Stipulation to stay the case pending further
 3
     documentation of resolution, IT IS HEREBY ORDERED that the case is stayed for a period of
 4
     time up to and including June 16, 2020, for purposes of negotiating and documenting final
 5
     resolution of this matter and to allow Plaintiff to prepare and file a Motion for Preliminary
 6
     Approval, with all other deadlines and hearings removed from the calendar.
 7
 8          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9 Dated this ____ day of May, 2020.
10                                                      _______________________________
                                                        MAXINE M. CHESNEY
11
                                                        United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                          RESOLUTION
